Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 1 of 16 PageID #: 20




Patricia Rose Lynch, Esq. (PL-8436)
Sacco & Fillas, LLP
31-19 Newtown Avenue
Seventh Floor
Astoria, New York 11102
Tel: 718-269-2240
Email : Plynch@saccofillas.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 GAVIN TREPETA,

                             Plaintiff,                          Case No.

          -against-                                              COMPLAINT

 POLL RESTAURANT GROUP, INC. d/b/a Toku
 Modern Asian, GILLIS POLL, FRANKLIN
 GUEVARA, JUAN DELACRUZ,

                            Defendants.


   1. Plaintiff, GAVIN TREPETA (hereinafter referred to as “Plaintiff”) by his attorneys,

       SACCO & FILLAS, LLP, alleges, upon personal knowledge as to himself and upon

       information and belief as to other matters, as follows:


                               PRELIMINARY STATEMENT

   2. Plaintiff, GAVIN TREPETA, through undersigned counsel, brings this action against

       POLL RESTAURANT GROUP, INC. d/b/a Toku Modern Asian (the “Restaurant

       Group”), and GILLIS POLL, FRANKLIN GUEVARA, and JUAN DELACRUZ, as

       individuals (hereinafter referred to as "Defendants"), to recover damages for egregious

       violations of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights

       Act of 1991, 42 U.S.C. § 2000e, et seq. ("Title VII"), the New York State Human Rights
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 2 of 16 PageID #: 21




     Law, New York Executive Law §§ 296-297 ("NYSHRL"), and other appropriate rules,

     regulations, statutes and ordinances for unlawful discrimination on the basis of Plaintiff’s

     gender, subjecting Plaintiff to sexual harassment and a hostile work environment, and

     unlawful retaliation arising out of Plaintiffs employment with Defendants POLL

     RESTAURANT GROUP, INC., d/b/a Toku Modern Asian, located at 2014 Northern

     Boulevard, Manhasset, NY 11030.

  3. This is an action for declaratory, injunctive and equitable relief, as well as monetary

     damages to redress Defendants' unlawful gender discrimination against the Plaintiff and

     subjecting Plaintiff to sexual harassment and a hostile work environment in violation of

     the Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,

     42 U.S.C. § 2000e, et seq. ("Title VII"), the New York State Human Rights Law, New

     York Executive Law § 290 ("NYSHRL"), and the New York City Human Rights Law,

     and other appropriate rules, regulations, statutes and ordinances.

  4. While working for the Defendants, the Plaintiff was subjected to sexual harassment and

     assault, by receiving constant unwanted text messages, comments, and touching by co-

     workers Franklin Guevara, a senior manager at Toku Modern Asian, and Juan Delacruz, a

     senior manager at Toku Modern Asian. Due to the ongoing harassment and assault by

     Defendants Guevara and Delacruz, and due to Poll Restaurant Group, Inc. and Gillis

     Poll’s failure to remedy the harassment and assault, Plaintiff ultimately left his position at

     the restaurant.

  5. Defendants' conduct was knowing, malicious, willful and wanton and showed a reckless

     disregard for the Plaintiff, which has caused and continues to cause the Plaintiff to suffer
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 3 of 16 PageID #: 22




     substantial economic and non-economic damages, permanent harm to his professional

     and personal reputations and severe mental anguish and emotional distress.

                               JURISDICTION AND VENUE

  6. This is a civil rights action brought by the Plaintiff in order to redress multiple

     deprivations by the Defendants of Plaintiffs rights secured by the Constitution of the

     State of New York, as well as pursuant to 42 U.S.C. § 2000e et seq., otherwise known as

     Title VII of the Civil Rights Act of 1964, the New York State Executive Law § 290.

  7. Jurisdiction is conferred on the Court by 28 U.S.C. 1331 and 28 U.S.C. 1343(a) and

     under the doctrine of supplemental and pendent jurisdiction.

  8. This Court has supplemental jurisdiction over Plaintiff’s state and local law claims

     pursuant to 28 U.S.C. §1367, as these claims arise from a common nucleus of operative

     facts.

  9. Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C. §1391(b)

     because a substantial part of the events or omissions giving rise to the claims occurred in

     this District.

  10. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§2201

     & 2202.

  11. Plaintiff first spoke with the United States Equal Employment Opportunity Commission

     ("EEOC") on or around March 2, 2020, and filed a charge with the EEOC office located

     at 33 Whitehall Street, 5th Floor, New York, New York 10004 (EEOC Charge No. 520-

     2020-02796), charging Defendants with unlawful discriminatory practices based on their

     actions .
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 4 of 16 PageID #: 23




  12. On December 1, 2020, the EEOC issued the Plaintiff notice of right to bring suit in

     federal district court based on the allegations of unlawful discrimination on the basis of

     gender discrimination and sexual harassment.

  13. This action has been filed within 90 days of Plaintiff’s receipt his right-to-sue letter from

     the EEOC.

  14. Any and all other prerequisites to the filing of this suit have been met.

                                        THE PARTIES

  15. Plaintiff, GAVIN TREPETA, is a resident of the State of New York and was employed

     by POLL RESTAURANT GROUP, INC., d/b/a Toku Modern Asian, located at 2014

     Northern Boulevard, Manhasset, NY 11030, as a manager from approximately June of

     2019 through February of 2020.

  16. Upon information and belief, Defendant, POLL RESTAURANT GROUP, INC. is a

     domestic company organized under the laws of New York.

  17. That at all times relevant hereto and upon information and belief, Defendant, GILLIS

     POLL, was the owner/Chief Operating Officer of POLL RESTAURANT GROUP, INC.

  18. That at all times relevant hereto and upon information and belief, Defendant,

     FRANKLIN GUEVARA, is an employee of POLL RESTAURANT GROUP, INC., d/b/a

     Toku Modern Asian, holding the position of “Senior Manager”.

  19. That at all times relevant hereto and upon information and belief, Defendant, JUAN

     DELACURZ, is an employee of POLL RESTAURANT GROUP, INC., d/b/a Toku

     Modern Asian, holding the position of “Senior Manager”.

  20. That at all times relevant hereto and upon information and belief, Defendant GILLIS

     POLL has the power to hire and fire employees, establish and pay their wages, set their
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 5 of 16 PageID #: 24




     work schedule, and maintains their employment records at POLL RESTAURANT

     GROUP, INC., d/b/a Toku Modern Asian.

  21. That at all times relevant hereto and upon information and belief, Defendant FRANKLIN

     GUEVARA has the power to hire and fire employees, establish and pay their wages, set

     their work schedule, and maintains their employment records at POLL RESTAURANT

     GROUP, INC., d/b/a Toku Modern Asian.

  22. That at all times relevant hereto and upon information and belief, Defendant JUAN

     DELACRUZ has the power to hire and fire employees, establish and pay their wages, set

     their work schedule, and maintains their employment records at POLL RESTAURANT

     GROUP, INC., d/b/a Toku Modern Asian.

  23. During all relevant times herein, Defendant POLL RESTAURANT GROUP, INC., d/b/a

     Toku Modern Asian was Plaintiff's employer within the meaning of the Title VII of the

     Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. §

     2000e, et seq. ("Title VII"), the New York State Human Rights Law, New York

     Executive Law§§ 296-297 ("NYSHRL").

                                   NATURE OF THE ACTION

  24. This is an action brought for the monetary damages for pain, suffering, humiliation, lost

     wages and other compensation. This is also an action brought for declaratory, injunctive,

     equitable and affirmative relief. Exemplary damages, counsel fees and the costs and

     expenses to redress the injuries caused by the acts of the Defendants are also sought.

                                    STATEMENT OF FACTS

  25. Plaintiff was hired to work for Poll Restaurant Group, Inc. d/b/a Toku Modern Asian

     (hereinafter “Toku”) June of 2019 as a manager.
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 6 of 16 PageID #: 25




  26. Approximately one (1) month after Plaintiff was hired, in July, 2019, a Senior Manager

     named Franklin Guevara, who upon information and belief, is a gay male, began making

     sexually explicit comments towards Plaintiff, who is a straight male. For example, Mr.

     Guevara would often tell Plaintiff that he wanted to have sex with Plaintiff.

  27. Plaintiff complained to other Senior Managers about Mr. Guevara’s behavior a number of

     times, but no one did anything to rectify the situation.

  28. On December 21, 2019, a different Senior Manager, Juan Delacruz, who, upon

     information and belief is a gay male, told Plaintiff to "come suck his dick". He also

     grabbed Plaintiff’s crotch and pulled on Plaintiff’s genitals with his fingers while he said

     those words. Plaintiff believes this incident is on camera.

  29. Plaintiff and Mr. Delacruz got into an altercation based on Mr. Delacruz’s comments and

     actions. Mr. Delzcruz apologized and Plaintiff attempted to move on and forget the

     incident.

  30. On December 21, 2019, December 31, 2019, and other dates throughout Plaintiff’s

     employment, Juan Delacruz would force Plaintiff to drink alcohol while Plaintiff was

     working; he would tilt Plaintiff’s head back and pour alcohol down his throat.

  31. On February 1, 2020, another employee and Plaintiff were counting inventory, and

     Franklin Guevara was wandering around the back room while they were in there. Mr.

     Guevara put his hands on Plaintiff’s leg and crotch area, he rubbed his butt against the

     back of Plaintiff’s legs, and made multiple attempts to touch Plaintiff inappropriately

     while he was simply trying to do his job. Mr. Guevara was trying to make Plaintiff drink

     while he was counting the inventory, to the point that he tried to hold Plaintiff’s nose and

     tilt his head back and pour a drink down Plaintiff’s throat.
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 7 of 16 PageID #: 26




  32. After that incident, another manager named Hoi Chung invited Plaintiff to go out to

     dinner. Mr. Chung told Plaintiff that Mr. Guevara would be there as well, but Plaintiff

     felt comfortable because Plaintiff trusted Mr. Chung and did not think Mr. Guevara

     would do anything inappropriate in front of Mr. Chung.

  33. Everyone took an Uber to the diner together. Plaintiff sat in the back seat with Mr.

     Guevara, and Mr. Chung sat in the front.

  34. While in the Uber, Mr. Guevara tried to kiss Plaintiff on the mouth. Plaintiff pushed him

     away to the other side of the car and told him not to do that. Mr. Guevara then acted upset

     for a little while, and then he punched Plaintiff in the leg while smirking. Plaintiff

     punched Mr. Guevara back and told him stop. Plaintiff attempted to ask Mr. Chung what

     to do and to guide Plaintiff as to how to handle the situation. In response, Mr. Chung told

     Mr. Guevara to stop, multiple times, but Mr. Guevara did not listen.

  35. Once at the diner, Mr. Chung and Plaintiff sat next to each other, and Mr. Guevara sat

     across from them. Plaintiff did this on purpose because he did not want to be close to Mr.

     Guevara. Mr. Guevara began rubbing and touching Plaintiff’s crotch with his foot.

     Plaintiff swatted it away multiple times, but he would not stop. Plaintiff kept asking Mr.

     Chung what to do and how to handle it, but Mr. Guevara would not let up no matter with

     Mr. Chung and Plaintiff did or said.

  36. When they were getting ready to leave, Mr. Guevara picked up a beer and started

     simulating oral sex on the bottle of beer while looking directly at Plaintiff and Mr.

     Chung. When they got outside, Mr. Chung and Plaintiff told Mr. Guevara that they

     wanted to leave and did not want Mr. Guevara to go with them.

  37. Later that evening, Mr. Guevara texted Plaintiff a picture of himself from behind, on his
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 8 of 16 PageID #: 27




     bed, bent over with his pants and underwear around his ankles. Along with the picture,

     Mr. Guevara wrote (in Spanish): "you know you want to screw me/you know you want

     this ass" and "you can have my dick".

  38. On February 2, 2020, Mr. Guevara sent Plaintiff a photo that said "Franklin wants to try

     anal".

  39. Ultimately, Plaintiff reported these issues to Mr. Delacruz and advised that he wanted to

     quit. Mr. Delacruz acknowledged that there have been multiple issues with Mr. Guevara

     (in fact, several months earlier, Mr. Delacruz pulled Plaintiff aside to tell Plaintiff that he

     thought it was funny that Mr. Guevara had a crush on Plaintiff).

  40. Mr. Delacruz called in the owner of the restaurant group, Defendant Gillis Poll, and the

     operational manager to discuss the issue. They wanted Plaintiff to sign a written

     complaint, but Plaintiff just did not feel comfortable doing so.

  41. Ultimately, Mr. Guevara was suspended and Plaintiff was asked to return to work, but

     Plaintiff advised that he didn't feel comfortable working for the company any longer,

     because whenever he would rebuff Mr. Guevara’s advances, he would then start making

     things up about Plaintiff and his work ethic/job performance in order to make Plaintiff

     look bad to other Senior Managers. Plaintiff sent back his keys and told the owner and

     other managers that he would no longer be returning.

  42. Plaintiff was devastated to lose this job, as he had worked hard to get to this position, and

     believed it was going to be an excellent place to build his career.

  43. Upon information and belief, Mr. Guevara is still employed at Defendant’s restaurant.

  44. As a result of Defendants' discriminatory and retaliatory treatment of Plaintiff, Plaintiff

     has suffered and will continue to suffer the loss of income, the loss of a salary, bonuses,
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 9 of 16 PageID #: 28




     benefits and other compensation which such employment entails.

  45. Plaintiff has also suffered future pecuniary losses, emotional pain, suffering,

     inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

  46. Defendants were aware that Guevara and Delacruz subjected Plaintiff to repeated

     sexual harassment, assault and discrimination and that Defendants retaliated against

     Plaintiff by making up stories about Plaintiff’s job performance and work ethic in

     order to undermine Plaintiff’s complaints.

  47. Defendants failed to take necessary action to protect Plaintiff as a result of his

     complaints.

  48. Defendants' conduct has been malicious, willful, outrageous, and conducted with full

     knowledge of the law. As such, Plaintiff demands punitive damages as against

     Defendants.

  49. Therefore, Plaintiff brings this action seeking relief from the Court for violations of

     the applicable discrimination laws.

                        AS AND FOR A FIRST CAUSE OF ACTION
                                         Title VII
                               (Gender - Sexual Harassment)


  50. Plaintiff repeats and re-alleges each and every allegation contained herein.

  51. Defendants have discriminated against Plaintiff on the basis of his gender in violation of

     the Title VII of the Civil Rights Act of 1964, by, among other things, subjecting Plaintiff

     to continued harassment.

  52. Plaintiff was subjected to a hostile work environment, which manifested itself in adverse

     action taken against him.

  53. Plaintiff has established that Defendants engaged in a pattern and practice of
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 10 of 16 PageID #: 29




      discrimination, in the manner in which Plaintiff was treated.

   54. The treatment was so severe and pervasive as to alter the terms and conditions of

      Plaintiff's employment.

   55. Plaintiff has been caused to suffer severe emotional and economic damages as a result of

      this conduct.

   56. Defendants discriminated against Plaintiff with respect to his employment terms, working

      conditions and privileges of employment in violation of Title VII of the Civil Rights Act

      of 1964.

   57. But for Plaintiff's gender, Plaintiff would not have been subjected to discrimination.

   58. Defendants acted knowingly and willfully in violation of Title VII.

   59. Defendants violated Title VII by discriminating against Plaintiff on the basis of his

      gender inasmuch as Defendants engaged in a course of conduct, as stated above which

      collectively resulted in retaliation against Plaintiff.

   60. As a proximate cause of Defendants' discrimination, Plaintiff has suffered and continue to

      suffer substantial loss of compensation, all to Plaintiffs damages in an amount to be

      determined at trial.

                          AS AND FOR A SECOND CAUSE OF ACTION
                                            Title VII
                                  (Hostile Work Environment)


   61. Plaintiff repeats and re-alleges each and every allegation contained herein.

   62. Defendants engaged in activities which created a hostile work environment for Plaintiff,

      including but not limited to: subjecting Plaintiff to offensive and derogatory comments;

      derogatory text messages; unwanted touching; embarrassment and humiliation; and

      refusing to respond or take action regarding Plaintiffs demands to cease and desist said
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 11 of 16 PageID #: 30




      discrimination and harassment, and as such, all Defendants condoned the unlawful

      conduct.

   63. The named individual Defendants acted in their individual and professional capacities.

      No significant action was taken by the Restaurant Group to stop the harassment of

      Plaintiff, thereby contributing to a hostile work environment.

   64. By Defendants engaging in the aforementioned acts in preceding paragraphs engaged in

      unlawful employment practices as defined by 42 U.S.C. §2000e-2 for which they are

      liable.

   65. As a result of the foregoing, Plaintiff has suffered injury and incurred damages because

      of the denial of the privileges arising from his employment with Defendants and the

      embarrassment, humiliation, and mental as well as emotional distress and financial loss

      as a consequence of Defendants' actions.

                         AS AND FOR A THIRD CAUSE OF ACTION
                                        Title VII
                                  (Unlawful Retaliation)

   66. Plaintiff repeats and re-alleges each and every allegation contained herein.

   67. Title VII's anti-retaliation provision forbids employer actions that "discriminate against"

      an employee because he has "opposed" a practice that Title VII forbids or has "made a

      charge, testified, assisted, or participated in" a Title VII "investigation, proceeding, or

      hearing." 42 U.S.C. § 2000e-3(a).

   68. In complaining about Plaintiffs discrimination on the basis of his gender and the sexual

      harassment and assault suffered by Plaintiff, Plaintiff was engaging in a protected

      activity, and Defendants were fully aware of that.

   69. Defendants treated Plaintiff adversely because of his complaints and engaged in a
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 12 of 16 PageID #: 31




      knowing, intentional, willful and voluntary course of wrongful retaliatory conduct in

      violation of 42 U.S.C. § 2000e-3(a).

   70. As a result of Defendants' unlawful retaliation as described above, Plaintiff is entitled to

      back pay and front pay, lost past and future earnings, non-pecuniary damages for pain

      and suffering relating to the emotional harm Plaintiff suffered and injunctive relief.

   71. Defendants should be assessed punitive damages in an amount to be determined at trial to

      adequately punish Defendants and to deter Defendants from engaging in such illegal and

      immoral conduct in the future.

                          AS AND FOR A FOURTH CAUSE OF ACTION
                                           NYSHRL
                                  (Hostile Work Environment)


   72. Plaintiff repeats and re-alleges each and every allegation contained herein.

   73. Defendants engaged in activities which created a hostile working environment for

      Plaintiff including, but not limited to: offensive and derogatory comments; derogatory

      text messages; unwanted touching; embarrassment and humiliation; and refusing to

      respond or take action regarding Plaintiff's demands to cease and desist.

   74. Named Defendants acted in their individual and professional capacities.

   75. By engaging in the acts set forth in the proceeding paragraphs, Defendants engaged in an

      unlawful employment practice as defined by the New York State Human Rights Law,

      New York Executive Law § 296(1) for which they are liable.

   76. As a result of the foregoing, Plaintiff has suffered injury and incurred damages because

      of the denial of privileges arising from his employment with Defendants, the constructive

      termination of his employment, humiliation, mental and emotional distress, and financial

      loss as a consequence of the Defendants actions.
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 13 of 16 PageID #: 32




                          AS AND FOR A FIFTH CAUSE OF ACTION
                              Discrimination under the NYSHRL
                                (Gender - Sexual Harassment)


   77. Plaintiff repeats and re-alleges each and every allegation contained herein.

   78. The New York State Human Rights Law prohibits discrimination based upon an

      individual's gender by employers.

   79. In violation of the NYSHRL, Defendants repeatedly discriminated against the Plaintiff on

      the basis of his gender by, among other things, subjecting him to continued and egregious

      harassment and retaliation against Plaintiff.

   80. Defendants, upon information and belief, employ four or more persons and are thus an

      "employer" covered by the Human Rights Law.

   81. Defendants violated the New York State Human Rights Law, New York Executive Law

      §290 et seq. (and in particular, Executive Law §§ 296-297) by discriminating against

      Plaintiff on basis of his gender inasmuch as Defendants engaged in a course of conduct,

      as stated above which collectively resulted in sexual harassment, assault and retaliation.

   82. Defendants' conduct was done in conscious disregard of Plaintiffs rights in violation of

      New York State Human Rights Law, New York Executive Law §290 et seq.

   83. Therefore, Plaintiff is entitled to back pay and front pay, lost past and future earnings,

      non-pecuniary damages for pain and suffering relating to the emotional harm Plaintiff

      suffered and injunctive relief.

                            AS AND FOR A SIXTH CAUSE OF ACTION
                                          NYSHRL
                                     (Unlawful Retaliation)


   84. Plaintiff repeats and re-alleges each and every allegation contained herein.
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 14 of 16 PageID #: 33




   85. Defendants' conduct as described is violative of the anti-retaliation provision of the

      NYSHRL, Executive Law§ 296.7.

   86. In complaining about Plaintiff's discrimination on the basis of his gender and the sexual

      harassment and assault suffered by Plaintiff, Plaintiff was engaging in a protected

      activity, and Defendants were fully aware of that.

   87. Defendants treated Plaintiff adversely because of his complaints and engaged in a

      knowing, intentional, willful and voluntary course of wrongful retaliatory conduct in

      violation of the NYSHRL.

   88. As a result of Defendants' unlawful retaliation as described above, Plaintiff is entitled to

      back pay and front pay, lost past and future earnings, non-pecuniary damages for pain

      and suffering relating to the emotional harm Plaintiff suffered and injunctive relief.

   89. Defendants should be assessed punitive damages in an amount to be determined at trial to

      adequately punish Defendants and to deter Defendants from engaging in such illegal and

      immoral conduct in the future.

                  AS AND FOR A SEVENTH CAUSE OF ACTION
            VIOLATIONS OF NEW YORK CITY ADMINISRTATIVE CODE
                          (Hostile Work Environment)


   90. Plaintiff repeats and re-alleges each and every allegation contained herein.

   91. The Defendants have discriminated against Plaintiff on the basis of Plaintiffs gender

   92. Plaintiff was subjected to a hostile work environment created the Defendants.

   93. Plaintiff established that Defendants engaged in a pattern and practice of discrimination

      in the manner in which the Plaintiff was treated.

   94. Plaintiff was treated in a disparate manner as compared to other employees.

   95. The treatment of the Plaintiff was so severe and pervasive as to alter the terms and
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 15 of 16 PageID #: 34




      conditions of the Plaintiffs employment.

   96. A motivating factor for the treatment of Plaintiff was his gender.

   97. The plaintiff has been caused to suffer severe emotional and economic damage as a result

      of the conduct.

   98. The Plaintiff constructively terminated his position due to Defendants failure in

      addressing the discrimination.

   99. The Defendants have discriminated against Plaintiff with respect to his employment

      terms, working conditions and privileges of employment in violation of N.Y.C.

      Administrative Code §8- 107.

   100.       But for the Plaintiff's gender, the Plaintiff would not have been subjected to the

      hostile work environment.

   101.       As a result of the foregoing, Plaintiff has suffered injury and incurred damages

      because of the denial of privileges arising from his employment with Defendants, the

      constructive termination of his employment, humiliation, mental and emotional distress,

      and financial loss as a consequence of the Defendants actions.

                                    PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that judgment be granted:
   a. On Plaintiff's First Cause of Action for unlawful gender discrimination and sexual
      harassment in violation of Title VII, inter alia, back pay, front pay, the value of lost
      benefits to be determined at trial, together with compensatory damages and punitive
      damages in amounts to be determined at trial, but which are believed to exceed applicable
      Title VII caps on such damages;
   b. On Plaintiffs Second Cause of Action for hostile work environment in violation of Title
      VII, inter alia, back pay, front pay, the value of lost benefits to be determined at trial,
      together with compensatory damages and punitive damages in amounts to be determined
      at trial, but which are believed to exceed applicable Title VII caps on such damages;
   c. On Plaintiff's Third Cause of Action for unlawful retaliation in violation of Title VII,
      inter alia, back pay, front pay, the value of lost benefits to be determined at trial, together
Case 2:21-cv-01010-SJF-SIL Document 1 Filed 02/24/21 Page 16 of 16 PageID #: 35




         with compensatory damages and punitive damages in amounts to be determined at trial,
         but which are believed to exceed applicable Title VII caps on such damages;
    d.   On Plaintiff's Fourth Cause of Action for hostile work environment in violation of the
         NYSHRL, inter alia, back pay, front pay, the value of lost benefits and compensatory
         damages in amounts to be determined at trial;
    e.   On Plaintiff's Fifth Cause of Action sexual harassment environment in violation of the,
         NYSHRL, inter alia, back pay, front pay, the value of lost benefits and compensatory
         damages in amounts to be determined at trial;
    f.   On Plaintiff's Sixth Cause of Action for unlawful retaliation in violation of the,
         NYSHRL, inter alia, back pay, front pay, the value of lost benefits and compensatory
         damages in amounts to be determined at trial;
    g.   On Plaintiff's Seventh Cause of Action for hostile work environment in violation of the,
         New York City Administrative Code, inter alia, back pay, front pay, the value of lost
         benefits and compensatory damages in amounts to be determined at trial;
    h.   Awarding Plaintiff prejudgment and post-judgment interest;
    i.   Awarding Plaintiff the costs of this action together with reasonable attorney's fees; and
    j.   Awarding such and further relief as this court deems necessary and proper;
    k.   Judgment declaring Defendants violated the aforementioned statutes;
    l.   Defendants, its agents, employees, officers, and successors in interest, and those acting in
         concert with Defendants, be permanently enjoined from discriminating on any basis
         forbidden by NYSHRL; and
    m.   For such other and further relief as may be just and proper.

                             DEMAND FOR A TRIAL BY JURY
The Plaintiff requests a jury trial on all questions of fact raised by the Complaint.


Dated: February 24, 2021
       Astoria, New York
                                                        SACCO & FILLAS, LLP



                                                        By: /s/ Patricia Rose Lynvh
                                                        Patricia Rose Lynch, Esq.
                                                        31-19 Newtown Avenue
                                                        Seventh Floor
                                                        Astoria, New York 11102
                                                        Tel: 718-269-2240
                                                        Email: Plynch@saccofillas.com
